Exhibit 10.40



 
MASTER CONSULTING AGREEMENT



This agreement (“Agreement”) is made on May 24, 2016 (“Effective Date”), by and
between David Tousley, doing business as Stratium Consulting Services, whose
office is at 913 Keith Road, Wake Forest, North Carolina 27587 (“Consultant”),
and KaloBios Pharmaceuticals, Inc., a Delaware corporation, whose mailing
address is 1000 Marina Boulevard, Suite 250, Brisbane, CA 94005-1878
(“Client”).  Consultant offers general business consulting services to Client
relating to Client’s company.  Client wishes to engage Consultant, from time to
time, to perform general business consulting services in connection with
Client’s company.




AGREEMENT
 
1.       Proposals:  Consultant will, when requested by Client, submit Proposals
(“Proposal”) for services to be performed by Consultant in connection with
specific activities sponsored by Client (“Services”).  The Proposals will state
the scope of the service to be performed, the basis on which Consultant will
charge for such Services and an estimate of the time required to perform such
Services, if appropriate.  If accepted by Client, the Proposal will become a
part of this Agreement (numbered sequentially).  Each such Proposal shall be
deemed a two-party agreement between Consultant and Client and shall be deemed
to incorporate and shall be subject to all the terms and conditions of this
Agreement.
 
 
(a)  Each Proposal remains effective until final completion of the Services, or
for a period as specified in each proposal.


(b)  Upon termination of this Agreement, all rights and duties of the parties
hereunder shall cease, except:


  (i)          Client shall be obligated to pay, within fifteen (15) days after
receipt of Consultants final invoice, all amounts owing for unpaid Services and
related expenses, if any; and


  (ii)         The indemnification provision of section 3 and any signed
confidentiality agreement initiated by Client shall survive termination of this
Agreement.




2.       Charges and Payments:
 
 
(a)   In addition to the charges for Services described in a Proposal, Client
shall reimburse Consultant for reasonable and necessary travel expenses incurred
in performance of the Services and for the cost of materials, mileage and other
out-of-pocket expenses.

Page 1 of 5

--------------------------------------------------------------------------------

 
MASTER CONSULTING AGREEMENT


(b) Air travel shall be reimbursed at coach class rates, except that
reimbursement shall be at business class rates for any international travel. 
Mileage shall be reimbursed at the standard IRS mileage rate.


(c) All such travel and out-of-pocket expenses incurred by Consultant in
connection with the Services, shall be incorporated on an invoice submitted to
Client along with all appropriate supporting documentation associated with such
expenses.  Client will not reimburse undocumented expenses.


(d) Consultant shall submit an invoice to Client on a monthly basis for Services
performed and on the fifteenth and the last day of each month for expenses
incurred hereunder.  Unless Consultant agrees in writing in the form of a
proposal to a deferral of fees invoiced, Client shall pay such invoice within
fifteen (15) business days of receipt of the invoice, but no later than twenty
(20) business days from the invoice date.  If payment is not made within twenty
(20) business days from invoice date, and if there is no agreement for deferral
of payment, Client is responsible for any costs of recovery, including any legal
fees.




3.       Indemnification:


(a) Consultant agrees that Client will not be liable for any claims arising from
the negligent acts of Consultant.


(b) Client agrees to defend, indemnify and hold harmless Consultant from any
claims, demands, suits and actions in law, or in equity arising out of, or in
reference to, the services provided hereunder, except any referred to in 3(a),
and agrees to bear all costs and expenses, including reasonable attorney’s fees
incurred in connection with the defense of any such claims.




4.       Independent Contractor: In the performance of Consultant’s Services
hereunder, Consultant shall act as an independent contractor and shall not be
deemed to be an employee of Client.
 


Page 2 of 5

--------------------------------------------------------------------------------

 
MASTER CONSULTING AGREEMENT


5.       Miscellaneous: Consultant and Client agree to comply with the
provisions of all applicable Federal, State, County, or Municipal laws,
regulations or ordinances.




6.       Termination: This agreement may be terminated at any time, by either
party, with 30 days written notice.






7.       Notices: Any notice or other communication under this Agreement shall
be in writing and shall be deemed to have been given when delivered personally
against receipt therefore or by facsimile; one (1) day after being sent by
Federal Express or similar overnight delivery; or three (3) days after being
mailed registered or certified mail, postage prepaid, return receipt requested,
to either party at the address set forth below, or to such other address as such
party shall give by notice hereunder to the other party.


 

If to Consultant:   If to Client:      
David L. Tousley
 
Dean Witter III
913 Keith Road
 
1000 Marina Boulevard, Suite 250
Wake Forest, North Carolina 27587
 
Brisbane, CA 94005-1878
Email: davidtousley@yahoo.com
 
Email: kwitter@kalobios.com



8.       Governing Law: This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the state of North Carolina without
regard to principles of conflict of laws.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
For Consultant:
     
/s/ David L Tousley
 
David L. Tousley
 
Principal

 



 
For Client:
     
/s/ Dean Witter III
 
Dean Witter III
 
Interim Chief Financial Officer


 
Page 3 of 5

--------------------------------------------------------------------------------

 
Proposal # 1 To
Master Agreement Between
David Tousley (doing business as Stratium Consulting Services) And KaloBios
Pharmaceuticals, Inc.
________________________




This agreement (“Agreement”) is made on May 24, 2016 (“Effective Date”), by and
between David Tousley, doing business as Stratium Consulting Services, whose
office is at 913 Keith Road, Wake Forest, North Carolina 27587 (“Consultant”),
and KaloBios Pharmaceuticals, Inc., a Delaware corporation, whose mailing
address is 1000 Marina Boulevard, Suite 250, Brisbane, CA 94005-1878 (“Client”).
 


Agreement


For a period of six months, Consultant will perform general business consulting
services for Client.  Specifically, the goals of this Proposal are as follows:



1)
Fully review SEC filings for 2014 and 2015 as filed with the SEC and note any
findings for audit consideration;

2)
Fully review all internal accounting records and financial statements for 2014
and 2015 in preparation for the audit and propose adjustments as necessary;

3)
To the extent possible, review internal controls in place throughout 2015 to
determine whether any internal control weaknesses existed during the year and if
such weaknesses were mitigated by other controls, noting any findings;

4)
To the extent possible, interview all those involved in preparing the financial
accounting records to determine competence and internal control environment,
noting any findings;

5)
Manage the audit of the 2015 financial audit for the full year and the auditor
review for the three and nine months ended September 30, 2015, working closely
with the external audit firm and managing issues as they arise;

6)
Manage the preparation of the Form 10-Q for the three and nine months ended
September 30, 2015;

7)
Manage the preparation of the Form 10-K for the year ended December 31, 2015;

8)
Fully review all internal accounting records and financial statements for 2016
in preparation for preparation of the 10-Q for the three months ended March 31,
2016 and propose adjustments as necessary;

9)
To the extent possible, review internal controls in place throughout the first
quarter of 2016 to determine whether any internal control weaknesses existed
during the year and if such weaknesses were mitigated by other controls, noting
any findings;

10)
To the extent possible, interview all those involved in preparing the financial
accounting records for the three months ended March 31, 2016, to determine
competence and internal control environment during the period, noting any
findings;

 


Page 4 of 5

--------------------------------------------------------------------------------

 
Proposal # 1 To
Master Agreement Between
David Tousley (doing business as Stratium Consulting Services) And KaloBios
Pharmaceuticals, Inc.
________________________



11)
Manage the auditor review for the three months ended March 31, 2016, working
closely with the external audit firm and managing issues as they arise;

12)
Manage the preparation of the Form 10-Q for the three months ended March 31,
2016;

13)
As required assist Client in Nasdaq discussions and preparation of materials to
achieve new listing on one of the Nasdaq markets;



The fee for such services will be at the initial rate of Two Hundred Twenty Five
Dollars ($225.00) per hour, plus any reasonable and necessary travel and
out-of-pocket expenses.  An invoice for services shall be submitted on the last
day of each month.  Business expenses will also be invoiced on the fifteenth and
last day of each month and shall be paid within the terms specified in the
Master Consulting Agreement.
















IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.





 
For Consultant:
     
/s/ David L Tousley
 
David L. Tousley
 
Principal

 





 
For Client:
     
/s/ Dean Witter III
 
Dean Witter III
 
Interim Chief Financial Officer

 
 
Page 5 of 5

--------------------------------------------------------------------------------